Citation Nr: 0010300	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  93-25 250	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for defective hearing of 
the right ear, with otitis media, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



FINDINGS OF FACT

1.	The veteran in this case had recognized active service 
from May 1945 to June 1946.  

2.	In September 1997, the Board of Veterans' Appeals 
(Board) issued a decision denying the veteran's appeal of a 
February 1993 rating decision which denied the veteran's 
claim for an increased rating for defective hearing of the 
right ear with otitis media; the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

3.	The veteran died on December [redacted], 1998.  

4.	In July 1999, the Court issued an Order vacating the 
Board's September 1997 decision and dismissing the appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the February 1993 
regional office (RO) rating decision, and all subsequent 
rating decisions regarding the issue of entitlement to an 
increased rating for defective hearing of the right ear with 
otitis media are vacated; the appeal is dismissed.  See 38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter originated with the veteran's appeal of a rating 
decision of February 1993, which denied an increased rating 
for defective hearing of the right ear with otitis media.  
The decision was subsequently confirmed by rating decisions 
in November 1993 and February 1997, and, in September 1997, 
the Board denied the veteran's appeal.  The veteran appealed 
that decision to the Court; however, in December 1998, the 
Court was informed of the veteran's death on December [redacted], 
1998.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, 
in July 1999, the Court ordered that the September 1997 Board 
decision be vacated, and dismissed the appeal for lack of 
jurisdiction.  See Landicho.  The Court further pointed out 
that this would have the legal effect of nullifying the 
previous merits adjudications by the RO because the RO's 
decisions are subsumed in the decision by the Board. 38 
C.F.R. § 20.1104 (1999).  See e.g., Yoma v. Brown, 8 Vet. 
App. 298 (1995).  

Moreover, the Court noted that the dismissal of this appeal 
on these grounds ensures that the decision by the Board and 
the underlying decisions by the RO have no preclusive effect 
in the adjudication of any accrued benefits claims which are 
derived from the veteran's entitlements, and which may ensue 
at some point in the future.  Thus, in reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (1999).


ORDER

The RO is directed to vacate its February 1993 rating 
decision and all subsequent rating decisions regarding the 
issue of entitlement to an increased rating for defective 
hearing of the right ear with otitis media.  The appeal is 
dismissed.


		
              JEFF MARTIN
	Member, Board of Veterans' Appeals

 


- 3 -


